Allowable Subject Matter
Claims 1 and 3-22 allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 15 are allowed because the prior art of record does not disclose nor render obvious wherein the power device further comprises a power supply configured to receive the bus voltage and charge the input capacitor when the controllably conductive device of the controller is non conductive  as cited with the rest of the claimed limitations.
Claims 3-22 are allowed based on the dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to METASEBIA T RETEBO whose telephone number is (571)272-9299.  The examiner can normally be reached on M - F 8:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/METASEBIA T RETEBO/Primary Examiner, Art Unit 2842